Appeal from a judgment of the Ontario County Court (Craig J. Doran, J), rendered May 5, 2009. The judgment convicted defendant, upon a jury verdict, of driving while ability impaired by the combined influence of drugs or of alcohol and any drug or drugs, a class E felony, leaving the scene of an incident without reporting and criminal mischief in the fourth degree (two counts).
Now, upon reading and filing the stipulation of discontinuance signed by defendant on March 29, 2011 and by the attorneys for the parties on March 25 and April 4, 2011,
It is hereby ordered that said appeal is unanimously dismissed upon stipulation. Present—Scudder, P.J., Centra, Carni, Sconiers and Gorski, JJ.